Citation Nr: 0528552	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to service-connected 
bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The appellant had active military service from July 1980 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge at the St. Petersburg RO.  A hearing had 
previously been held in August 2002 before a Decision Review 
Officer (DRO) at the RO.

The veteran had also perfected an appeal of entitlement to an 
effective date earlier than September 19, 2000, for the grant 
of service connection for left and right ankle disorders.  At 
his hearing in June 2005, the appellant indicated he wanted 
to withdraw this claim from appeal.

The merits of the issue of entitlement to service connection 
for headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As discussed in more detail below, the Board finds that the 
appellant filed a notice of disagreement with the RO's denial 
of secondary service connection for bilateral knee 
disabilities, thereby initiating, but not perfecting, an 
appeal.  This issue is also being REMANDED to the RO via the 
Appeals Management Center (AMC).

In July 2005, the veteran submitted an informal claim for a 
total disability rating based on individual unemployability 
due to service-connected disorders (TDIU).  This issue is 
REFERRED to the RO for appropriate action.




FINDINGS OF FACT

1.  In February 1995, the RO denied the claim for service 
connection for headaches.  The appellant did not perfect an 
appeal to that Board from that decision.

2.  Some of the evidence received since 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for headaches.


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision that, in part, 
denied service connection for headaches is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2004).

2.  New and material evidence has been received, and the 
claim for service connection for headaches is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including testimony 
provided before the Board in June 2005 and prior hearings 
before RO personnel; VA examination reports; VA records for 
outpatient treatment on various dates between 1994 and 2005; 
and letters and treatment records from the appellant's 
private physicians.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The appellant first claimed service connection for headaches 
in June 1994.  A February 1995 rating decision, in pertinent 
part, denied the claim as there was no evidence of a possible 
relationship between the claimed condition and service.  The 
appellant disagreed with that decision, and a statement of 
the case was provided to him in July 1995.  He did not, 
however, perfect an appeal to the Board.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  



In September 2000, the RO received the appellant's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to 1995 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the 1995 rating decision, additional evidence received 
includes VA outpatient treatment records, the appellant's 
contentions, and letters from his treating physician.  The 
medical evidence submitted since the 1995 decision is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence clearly shows the appellant has the 
claimed disability - headaches - and his private treating 
physician, Dr. Louis Morrison, indicates this condition began 
during the appellant's period of service.  The new evidence 
at least "contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the appellant's 
disorder, to include the issue of whether it is, in fact, 
related to his military service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to 1995 is new and material and serves to reopen 
the claim for service connection for headaches.  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for headaches, the claim is 
reopened, and, to that extent only, the appeal is granted.  





	(CONTINUED ON NEXT PAGE)


REMAND

Headaches

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the appellant 
has been afforded every possible consideration of his claim.  
The claim for service connection for headaches is remanded to 
ensure full and complete compliance with the duty-to-assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

The Board concludes VA has a further duty to assist the 
appellant by providing a VA examination with a medical 
opinion as to the etiology of any headache disorder.  The 
service medical records do note treatment for headaches in 
1981.  The appellant has a lengthy post-service history of 
being treated for headaches, beginning in 1994, and his 
private physician states these are due to service.  The 
physician's statements alone, however, are not sufficient to 
currently grant the claim because the physician does not 
discuss the fact that the treatment during service was for 
headaches in the frontal region, and x-rays showed sinusitis, 
while the post-service treatment has been for headaches in 
the temporal region, diagnosed as stress-induced.  It is not 
clear whether these distinctions are medically significant, 
and the Board cannot make such a distinction on its own 
without medical evidence.  However, in light of the evidence, 
it is reasonable to provide the appellant a VA examination to 
see if he does, in fact, have any current disorder that is 
related to his military service.

Furthermore, it is clear that relevant treatment records 
remain outstanding.  The veteran testified that he began 
receiving treatment from Dr. George Perraud in approximately 
1994 and that Dr. Louis Morrison is located in the same 
medical practice and continued to treat the veteran after Dr. 
Perraud left the practice.  Despite requests to Dr. Morrison 
for all treatment records, the only records received were 
dated from 2000 to 2002.  Additional attempts to obtain 
complete treatment records should be made since they would 
contain a history of the veteran's condition. 

Knees

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An April 2005 rating decision, in pertinent part, denied 
secondary service connection for bilateral knee disabilities.  
This denial was confirmed and continued in a June 2005 rating 
decision.  In July 2005, the veteran submitted a notice of 
disagreement on these claims, which is pending.  It is proper 
to remand this claim because the appellant has not been 
provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit copies of any 
evidence in his possession that would be 
relevant to his claim.  See 38 C.F.R. 
§ 3.159(b).



2.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Drs. Perraud and 
Morrison for all treatment received since 
1994.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

If the complete records are not received, 
the RO should inform the veteran of that 
fact and allow him an opportunity to 
obtain and submit the records himself.

3.  After obtaining the above-referenced 
records, to the extent available, 
schedule the appellant for appropriate VA 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the appellant currently has headaches 
that are at least as likely as not 
related to disease or injury incurred 
during service.  Please see service 
medical records.  In rendering this 
opinion, please discuss the significance, 
if any, of in-service treatment for 
frontal headaches with x-ray evidence of 
sinusitis and post-service treatment for 
temporal, stress-induced headaches.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

5.  Provide the appellant a statement of 
the case as to the issue of entitlement 
to service connection for bilateral knee 
disabilities, claimed as secondary to 
service-connected bilateral ankle 
disabilities.  The appellant should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


